Detailed Action

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims
Claims 1, 11, and 18 have been amended. Claims 21 and 22 have been added. Claims 1-5, 7-14, and 16-22 are pending and rejected in the application. This action is Final. 

Response to Arguments
Applicant Argues 
Munk is entirely silent with respect to displaying unparsed raw data because Munk, at the very least, performs operations on the data including “removing extraneous data, detecting timestamps in the data, performing other data transformations (e.g., parsing data, etc.).” See col. 6, In. 41-45. Therefore, Applicant respectfully submits Munk fails to disclose displaying raw data that is unparsed, unfiltered, and unformatted.

Examiner Responds:
Applicant's 35 USC § 103 arguments with respect to claims 1-5, 7-14, and 16-22 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 8-10, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg U.S. Patent Publication (2010/0121879; hereinafter: Greenberg) in view of Lauridsen et al. U.S. Patent Publication (2011/0055193; hereinafter: Lauridsen) and further in view of Ahrens et al. U.S. Patent Publication (2008/0263436; hereinafter: Ahrens) and further in view of Rodriguez et al. U.S. Patent Publication (2008/0189679; hereinafter: Rodriguez)

Claim 1
As to claim 1, Greenberg discloses a method for exchanging data between a user and a data source, the method comprising:
configuring an XML data source query file stored on a portal server, the XML data source query file including a data source query (paragraph[0003],paragraph[0035],Users select a connection and then create a query. 
configuring a data source connection file stored on the portal server (paragraph[0035], “The DIP Connection Manager is where users enter the database connection information to connect to the data…etc.”);
configuring a portal page configuration stored on the portal server (paragraph[0045], “It is used when selecting this DIP configuration for editing, or for adding the runtime portlet to a portal page…etc.”);
accessing a first portlet that is intermediate between the data source and the portal page configuration by a browser (paragraph[0045], “Query Section: This is where all parameters will be specified to acquire the data…etc.”);

Greenberg does not appear to explicitly disclose 
accessing a second portlet that is also intermediate between the data source and the portal page configuration by the browser; 
retrieving raw data from the data source with an input into a function made available to the browser; and
displaying the raw data in the browser via both the first portlet and the second portlet,
wherein the raw data is displayed unparsed, unfiltered, and unformatted. 

However, Lauridsen discloses accessing a second portlet that is also intermediate between the data source and the portal page configuration by the browser (figure 5, paragraph[0063], “Selection of the tab properties control 512 causes a tab properties dialog to be presented. Using the tab properties dialog, the user may define various properties of the tab, such as tags and configuration and layout options, for example…etc.”). 
displaying the raw data in the browser via both the first portlet and the second portlet (figure 5, paragraph[0063], “Selection of the tab properties control 512 causes a tab properties dialog to be presented. Using the tab properties dialog, the user may define various properties of the tab, such as tags and configuration and layout options, for example…etc.”, the Examiner interprets properties as raw data.). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Greenberg with the teachings of Lauridsen to display multiple configurations of portlets which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Greenberg with the teachings of Lauridsen to improve applying individual user-generated deployment events to a group of bookmarked deployable Web portlets. (Lauridsen)  

The combination of Greenberg and Lauridsen do not appear to explicitly disclose 
retrieving raw data from the data source with an input into a function made available to the browser; and
wherein the raw data is displayed unparsed, unfiltered, and unformatted. 

However, Ahrens discloses retrieving raw data from the data source with an input into a function made available to the browser (paragraph[0016], “To implement such an SOA, software developers may construct a portal (e.g., an interface for accessing various services/applications) that utilizes or provides access to one or more other applications, thereby allowing the user(s) to retrieve results (e.g., based on queries)…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Greenberg with the teachings of Lauridsen and Ahrens to retrieve and display data from data sources which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Greenberg with the teachings of Lauridsen and Ahrens to provide a reach through manager to facilitate connectivity with one or more external services (Ahrens: paragraph[0017]).

The combination of Greenberg, Lauridsen, and Ahrens do not appear to explicitly disclose wherein the raw data is displayed unparsed, unfiltered, and unformatted. 

However, Rodriguez discloses wherein the raw data is displayed unparsed, unfiltered, and unformatted (paragraph[0027], “After the web model is deployed, an end user loads the web model by entering its unique URL into a browser and the server loads the default GUI page 263. Variables 866 are objects or values that are utilized within the logic model to store information in a formulated way. Variables 866 may be standard…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Greenberg with the teachings of Lauridsen, Ahrens and Rodriguez to display raw data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Greenberg with the teachings of Lauridsen, Ahrens and Rodriguez to create a service in a visual model environment (Rodriguez: paragraph[0005]).

Claim 2
As to claim 2, the combination of Greenberg, Lauridsen, Ahrens, and Rodriguez discloses all the elements in claim 1, as noted above, Greenberg further disclose configuring the first portlet on the portal page in accordance with the XML data source query file (paragraph[0045], “It is used when selecting this DIP configuration for editing, or for adding the runtime portlet to a portal page. 1010. Publish: When "YES" this DIP (Name) will show in the Portlet list to add to a portal page…etc.”);
calling the first portlet with the function(paragraph[0050], “Function: This is the JavaScript function that will be called and sent the specified data…etc.”);

Ahrens further disclose executing the data source query stored in the XML data source query file by the first portlet (paragraph[0050]-paragraph[0051], “the user-accessible web-based portal (i.e., the portal) can be configured to display the retrieved information in, for example, report formats or any other format (e.g., charts, paragraphs, tables, etc.) to enable a user to view the requested information…etc.”); and
retrieving the raw data based on the execution of the data source query (paragraph[0050]-paragraph[0051], “the user-accessible web-based portal (i.e., the portal) can be configured to display the retrieved information in, for example, report formats or any other format (e.g., charts, paragraphs, tables, etc.) to enable a user to view the requested information…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Greenberg with the teachings of Lauridsen, Ahrens and Rodriguez to display raw data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Greenberg with the teachings of Lauridsen, Ahrens and Rodriguez to enable an application to retrieve information from two or more of separate data sources without requiring a user to relatedly provide selection criterial (Ahrens: paragraph[0050]).

Claim 3
As to claim 3, the combination of Greenberg, Lauridsen, Ahrens, and Rodriguez discloses all the elements in claim 1, as noted above, Greenberg further disclose comprising receiving the input from the user at the portal page (paragraph[0045], “It is used when selecting this DIP configuration for editing, or for adding the runtime portlet to a portal page…etc.”).

Claim 8
As to claim 8, the combination of Greenberg, Lauridsen, Ahrens, and Rodriguez discloses all the elements in claim 1, as noted above, Greenberg further disclose comprising storing the XML data source query file in a memory local to the user (paragraph[0035], “All configurations and settings for the DIP software are stored in XML documents on the server [item 103 & 105 below]…etc.”).

Claim 9
As to claim 9, the combination of Greenberg, Lauridsen, Ahrens, and Rodriguez discloses all the elements in claim 1, as noted above, Greenberg further disclose comprises accessing the data source connection file in the portal server to retrieve the raw data from the data source (paragraph[0035]).



Claim 10
As to claim 10, the combination of Greenberg, Lauridsen, Ahrens, and Rodriguez discloses all the elements in claim 1, as noted above, Greenberg further disclose wherein the data source query comprises an identifier indicative of the data source, a set of keywords and a set of data retrieval filters (paragraph[0045] and paragraph[0051]).

Claim 21
As to claim 21, the combination of Greenberg, Lauridsen, Ahrens, and Rodriguez discloses all the elements in claim 1, as noted above, Rodriguez further disclose correlating the raw data to at least one of a known data format or a known data type (paragraph[0025], “Variables 754 are objects or values that are utilized within the logic model to store information in a formulated way. Variables 754 may be standard raw types such as "Integer" or "Decimal" or "Text" or "Image" or "Date" or they may also be data objects or collections of data objects…etc.”); and returning the raw data for processing if the raw data fails to correlate with the at least one of a known data format or a known data type (paragraph[0027], “The variable references 860 can show which component designers 764 use or reference any given variable 866. Portlet exposure 862 can control whether or not the web model should be published…etc.”).


Claim 22
As to claim 22, the combination of Greenberg, Lauridsen, Ahrens, and Rodriguez discloses all the elements in claim 1, as noted above, Rodriguez further disclose further comprising: abstracting binary digits from the raw data (paragraph[0026]-paragraph[0027], “Variables 866 may be standard raw types like "Integer" or "Decimal" or "Text" or "Image" or "Date" or they may also be data objects or collections of data objects. A collection is a holder of more than one item of the same type…etc.”); and 
determining areas of interest of the abstracted raw data (paragraph[0028], “The step designer plugin(s) 8A8 can represent the pluggable layer of extension where new step types and their "designers" can be plugged into the system. Thus, the model can be extended and/or customized by the step designer plugins 8A8…etc.”).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg U.S. Patent Publication (2010/0121879; hereinafter: Greenberg) in view of Lauridsen et al. U.S. Patent Publication (2011/0055193; hereinafter: Lauridsen) and further in view of Ahrens et al. U.S. Patent Publication (2008/0263436; hereinafter: Ahrens) and further in view of Rodriguez et al. U.S. Patent Publication (2008/0189679; hereinafter: Rodriguez) and further in view of McMahan et al. U.S. Patent Publication (2007/0204213; McMahan) 

Claim 4
As to claim 4, the combination of Greenberg, Lauridsen, Ahrens, and Rodriguez discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein the first portlet is a listener portlet configured to be called by the function.

However, McMahan further discloses wherein the first portlet is a listener portlet configured to be called by the function (figure 2, paragraph[0008] and paragraph[0020]). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Greenberg with the teachings of Lauridsen, Ahrens, Rodriguez, and McMahan to have portlet listeners to execute a script which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Greenberg with the teachings of Lauridsen, Ahrens, Rodriguez, and McMahan to handle submission of inputs from multiple portlets of a portal page (McMahan: paragraph[0001]).

Claim 5
As to claim 5, the combination of Greenberg, Lauridsen, Ahrens, and Rodriguez discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein the function is a JavaScript function.

However, McMahan further discloses wherein the function is a JavaScript function (paragraph[0004] and paragraph[0019]). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Greenberg with the teachings of Lauridsen, Ahrens, Rodriguez, and McMahan to have portlet listeners to execute a script which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Greenberg with the teachings of Lauridsen, Ahrens, Rodriguez, and McMahan to handle submission of inputs from multiple portlets of a portal page (McMahan: paragraph[0001]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Greenberg U.S. Patent Publication (2010/0121879; hereinafter: Greenberg) in view of Lauridsen et al. U.S. Patent Publication (2011/0055193; hereinafter: Lauridsen) and further in view of Ahrens et al. U.S. Patent Publication (2008/0263436; hereinafter: Ahrens) and further in view of Rodriguez et al. U.S. Patent Publication (2008/0189679; hereinafter: Rodriguez) and further in view of Timmons U.S. Patent Publication (2005/0050021; Timmons) 

Claim 7
As to claim 7, the combination of Greenberg, Ahrens, and Rodriguez discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose further comprising: transforming the raw data to a user-defined format; and displaying the transformed data in the user-defined format in the browser via both the first portlet and the second portlet.

However, Timmons further discloses comprising: transforming the raw data to a user-defined format(paragraph[0138]); and 
displaying the transformed data in the user-defined format in the browser via both the first portlet and the second portlet (paragraph[0139]). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Greenberg with the teachings of Lauridsen, Ahrens, Rodriguez, and Timmons to transform XML data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Greenberg with the teachings of Lauridsen, Ahrens, Rodriguez, and Timmons to automatically identify and gather targeted data from may difference sources (Timmons: paragraph[0016]).

Claims 11-15 and 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg U.S. Patent Publication (2010/0121879; hereinafter: Greenberg) in view of Lauridsen et al. U.S. Patent Publication (2011/0055193; hereinafter: Lauridsen) and further in view McMahan et al. U.S. Patent Publication (2007/0204213; McMahan) and further in view of Ahrens et al. U.S. Patent Publication (2008/0263436; hereinafter: Ahrens) and further in view of Rodriguez et al. U.S. Patent Publication (2008/0189679; hereinafter: Rodriguez)

Claims 11 and 18
As to claims 11 and 18, Greenberg discloses a method of retrieving data from a data source, the method comprising:
receiving a data source query and data source connection information ( paragraph[0035], “Users select a connection and then create a query. The query may consist of a select statement or a call to a stored procedure in the database…etc.”););
embedding the data source query and the data source connection information into an XML data source query file stored on a portal server (paragraph[0035]-paragraph[0036], “The DIP Configuration Manager is where users configure the connection, query, and visualization options for a particular DIP data view (called a DIP)…etc.”);
selecting a first portlet that is intermediate between the data source and a portal page(paragraph[0045], “Query Section: This is where all parameters will be specified to acquire the data…etc.”);

Greenberg does not appear to explicitly disclose selecting a second portlet that is also intermediate between the data source and the portal page;
receiving an input by a function on the portal server;
calling the first portlet with the function;
executing the data source query stored in the XML data source query file by the first portlet;
retrieving the raw data based on the execution of the data source query; and
displaying the raw data in a browser associated with the portal page via both the first portlet and the second portlet, wherein the raw data is displayed, unparsed, unfiltered, and unformatted. 

However, Lauridsen discloses selecting a second portlet that is also intermediate between the data source and the portal page (figure 5, paragraph[0063], “Selection of the tab properties control 512 causes a tab properties dialog to be presented. Using the tab properties dialog, the user may define various properties of the tab, such as tags and configuration and layout options, for example…etc.”)
displaying the raw data in a browser associated with the portal page via both the first portlet and the second portlet (figure 5, paragraph[0063], “Selection of the tab properties control 512 causes a tab properties dialog to be presented. Using the tab properties dialog, the user may define various properties of the tab, such as tags and configuration and layout options, for example…etc.”, the Examiner interprets properties as raw data.). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Greenberg with the teachings of Lauridsen to display multiple configurations of portlets which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Greenberg with the teachings of Lauridsen to improve applying individual user-generated deployment events to a group of bookmarked deployable Web portlets. (Lauridsen), 

The combination of Greenberg and Lauridsen do not appear to explicitly disclose 
receiving an input by a function on the portal server;
calling the first portlet with the function;
executing the data source query stored in the XML data source query file by the first portlet;
retrieving the raw data based on the execution of the data source query; and
wherein the raw data is displayed unparsed, unfiltered, and unformatted. 

However, McMahan discloses receiving an input by a function on the portal server(figure 2, Abstract, and paragraph[0020], “the JavaScript may be adapted to listen for a form submission from the portal page…etc.”);
calling the first portlet with the function(figure 2, paragraph[0021]-paragraph[0022], “A listener 202 may be attached to each of the respective portlets 204 by the JavaScript 206 to listen for submission of the associated portlet 204 or to detect operation of the associated "Submit" button 206 or other submission means by a user to submit a form 210 associated with the portlet…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Greenberg with the teachings of Lauridsen and McMahan to have portlet listeners to execute a script which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Greenberg with the teachings of Lauridsen and McMahan to handle submission of inputs from multiple portlets of a portal page (McMahan: paragraph[0001]).

The combination of Greenberg, Lauridsen, and McMahan does not appear to explicitly disclose executing the data source query stored in the XML data source query file by the first portlet;
retrieving the raw data based on the execution of the data source query; and
wherein the raw data is displayed unparsed, unfiltered, and unformatted. 

However, Ahrens discloses executing the data source query stored in the XML data source query file by the portlet(paragraph[0050]-paragraph[0051], “the user-accessible web-based portal (i.e., the portal) can be configured to display the retrieved information in, for example, report formats or any other format (e.g., charts, paragraphs, tables, etc.) to enable a user to view the requested information…etc.”);
retrieving the raw data based on the execution of the data source query(paragraph[0050]-paragraph[0051], “the user-accessible web-based portal (i.e., the portal) can be configured to display the retrieved information in, for example, report formats or any other format (e.g., charts, paragraphs, tables, etc.) to enable a user to view the requested information…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Greenberg with the teachings of Lauridsen, McMahan, and Ahrens to retrieve and display data from data sources which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Greenberg with the teachings of Lauridsen, McMahan, and Ahrens to provide a reach through manager to facilitate connectivity with one or more external services (Ahrens: paragraph[0017])..

The combination of Greenberg, Lauridsen, McMahan, and Ahrens do not appear to explicitly disclose wherein the raw data is displayed unparsed, unfiltered, and unformatted. 

However, Rodriguez discloses wherein the raw data is displayed unfiltered and unformatted wherein the raw data is displayed unparsed, unfiltered, and unformatted (paragraph[0027], “After the web model is deployed, an end user loads the web model by entering its unique URL into a browser and the server loads the default GUI page 263. Variables 866 are objects or values that are utilized within the logic model to store information in a formulated way. Variables 866 may be standard…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Greenberg with the teachings of Lauridsen, McMahan, Ahrens, and Rodriguez to display raw data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Greenberg with the teachings of Lauridsen, McMahan, Ahrens, and Rodriguez to create a service in a visual model environment (Rodriguez: paragraph[0005]).

Claim 12
As to claim 12, the combination of Greenberg, Lauridsen, McMahan, Ahrens, and Rodriguez discloses all the elements in claim 11, as noted above, and Greenberg further disclose comprising receiving the input at the portal page (paragraph[0045], “It is used when selecting this DIP configuration for editing, or for adding the runtime portlet to a portal page…etc.”).

Claim 13
As to claim 13, the combination of Greenberg, Lauridsen, McMahan, Ahrens, and Rodriguez discloses all the elements in claim 11, as noted above, and McMahan further disclose wherein the first portlet is a listener portlet configured to be called by the function (figure 2, paragraph[0008] and paragraph[0020]).

Claims 14 and 20
As to claims 14 and 20, the combination of Greenberg, Lauridsen, McMahan, Ahrens, and Rodriguez discloses all the elements in claim 11, as noted above, and McMahan further disclose wherein the function is a JavaScript function (paragraph[0004] and paragraph[0019]).

Claim 17
As to claim 17, the combination of Greenberg, Lauridsen, McMahan, Ahrens, and Rodriguez discloses all the elements in claim 11, as noted above, and Greenberg further disclose wherein the data source query comprises an identifier indicative of the data source, a set of keywords and a set of data retrieval filters (paragraph[0045] and paragraph[0051]).

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable Greenberg U.S. Patent Publication (2010/0121879; hereinafter: Greenberg) in view of Lauridsen et al. U.S. Patent Publication (2011/0055193; hereinafter: Lauridsen) and further in view of Ahrens et al. U.S. Patent Publication (2008/0263436; hereinafter: Ahrens) and further in view of Rodriguez et al. U.S. Patent Publication (2008/0189679; hereinafter: Rodriguez) and further in view of Timmons U.S. Patent Publication (2005/0050021; Timmons) 

Claims 16 and 19
As to claims 16 and 19, the combination of Greenberg, Lauridsen, McMahan, Ahrens, and Rodriguez discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose comprising: transforming the raw data to a user-defined format; and displaying the transformed data in the user-defined format in the browser.

However, Timmons further discloses disclose comprising: transforming the raw data to a user-defined format (paragraph[0138]); and 
displaying the transformed data in the user-defined format in the browser(paragraph[0139]). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Greenberg with the teachings of Lauridsen, McMahan, Ahrens, Rodriguez, and Timmons to transform XML data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Greenberg with the teachings of Lauridsen, McMahan, Ahrens, Rodriguez, and Timmons to automatically identify and gather targeted data from may difference sources (Timmons: paragraph[0016]).

Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152